Citation Nr: 0615292	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-24 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of low back injury from May 12, 1998 to 
May 20, 2003. 
 
2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of low back injury from May 21, 2003.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from May 1974 until September 
1974, and from July 1978 until December 1979.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 2003 rating 
decision of the VA Regional Office in Chicago, Illinois that 
granted service connection for residuals of low back injury 
pursuant to Board decision of February 2003.  The RO 
established a 10 percent disability evaluation effective from 
March 12, 1998.  The veteran subsequently moved to within the 
jurisdiction of the San Juan, Puerto Rico RO.  During the 
pendency of the appeal, by rating action dated in November 
2003, the 10 percent rating was increased to 20 percent, 
effective from May 21, 2003.

In correspondence to the RO dated in September 2003, the 
veteran raised the issue of total rating based on 
unemployability due to service-connected disability.  In a 
September 2004 letter, he requested service connection for 
both knees secondary to service-connected back disability.  
These matters are not properly before the Board for appellate 
review and are referred to the RO for appropriate 
consideration.  

The Board points out that as the veteran is appealing the 
initial assignment of the disability rating for his service-
connected back disability, the issue has been framed as that 
listed on the title page of this decision. See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).


REMAND

The evidence reflects that the appellant was last afforded a 
VA spine examination in October 2003.  The examiner clearly 
noted that no records were available for review.  In 
considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Board thus 
finds that a VA examination is warranted in order to 
ascertain the current status of service-connected low back 
disability with review of the clinical history.  The 
fulfillment of VA's statutory duty to assist the appellant 
includes conducting a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Review of the record discloses that extensive VA outpatient 
clinical records dated between 2002 and September 2004 became 
associated with the record subsequent to the most recent 
supplemental statement of the case dated in September 2004.  
Some of this evidence is pertinent to the claim of a higher 
rating for service-connected back disability currently on 
appeal.  The Board cannot consider this evidence in the first 
instance unless the veteran waives his right to initial 
review by the agency of original jurisdiction in writing. 38 
C.F.R. §§ 19.38(b)(3), 20.1304(c)) (2005).  The veteran has 
not waived consideration by the agency of original 
jurisdiction as to the additional evidence in this instance.  
Therefore, readjudication followed by a supplemental 
statement of the case is in order.

Additionally, as indicated previously, the record reflects 
that the appellant continues to receive VA outpatient 
treatment for various disabilities including his back.  The 
most recent records date through September 2004.  Therefore, 
any subsequent clinical information should be retrieved and 
associated with the claims folder.  The veteran should also 
be contacted and asked to furnish the names of any other 
providers from whom he obtained treatment for his back.  Such 
records should also be requested if not already of record.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005), the implementing 
regulations found at 38 C.F.R. § 3.159 
(2005), and any other legal precedent 
are fully complied with and satisfied.  

2.  Contact the veteran and ask him to 
provide the names and addresses of any 
providers who have treated him in 
recent years for back disability.  With 
receipt of proper authorization, such 
records should be requested, if not 
already of record.

3.  VA clinical records dating from 
October 2004 should be retrieved from 
the San Juan VA Medical Center and 
associated with the record.

4.  Then schedule the veteran for a VA 
orthopedic examination.  The claims 
file must be made available to the 
examiner for review of pertinent 
documents therein, and the examination 
report should reflect that such review 
was accomplished.  All appropriate 
tests and studies should be conducted, 
and any consultations deemed necessary 
should be accomplished.  The report of 
the examination should be comprehensive 
and include a detailed account of all 
manifestations of the service-connected 
back disorder.  The examiner should 
indicate whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected low back injury 
residuals.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  The examiner should express such 
functional loss in terms of additional 
degrees of limitation of motion (beyond 
that clinically shown).  The examiner 
is also requested to delineate symptoms 
attributable to the service-connected 
residuals of back injury and those 
associated with the veteran's work 
injury in 1995, if possible.  

The examiner should set forth a 
complete rationale for the opinions 
expressed in the clinical report.

5.  After undertaking any further 
development deemed appropriate, 
readjudicate the issue on appeal, to 
include consideration of Fenderson.  If 
the benefit sought is not granted, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, 
the claims folder should be returned to 
the Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2005).

